       Case 3:15-cv-01319-JCH Document 203-9 Filed 02/15/19 Page 1 of 4




              EXHIBIT B TO MOTION FOR PRELIMINARY APPROVAL

                   Meidl v. Aetna Inc., et al., Civ. No. 15-1319 (JCH) (D. Conn.)



                                   PLAN OF ALLOCATION

A. Objective: The goal of this Plan of Allocation is to distribute the Settlement Fund to all
   Class Members as follows: for each Class Member either (i) their respective pro rata share of
   the Settlement Fund or (ii) a minimum distribution of approximately $1,500.

B. Definitions

       1. Class Definition: See Settlement § 2.16.

       2. “TMS” means transcranial magnetic stimulation.

       3. “Aetna Claim Data” means data provided to the Settlement Administrator that
          includes, for all Class Members, the following fields:

                 a. Name of Class Member

                 b. Last Known Address of Class Member

                 c. Date of Decision on Pre-Authorization Request or Post-Service Claim

                 d. Whether the Claim Involves a Pre-Authorization Request or Post-Service
                    Claim

                 e. Total Billed Amount for All Post-Service Claims Submitted by Class Member
                    That Were Denied

       4. “Class Period” refers to the period of time from September 3, 2009 to July 29, 2016.

       5. “Revised Individual Total Billed Amount” means the amount shown in records
          submitted by a Class Member that exceeds the Total Billed Amount (All Claims)
          listed in the Aetna Claim Data for that Class Member. This number is capped at
          $100,000.

       6. “Revised Individual Denied Claims Amount” means the SUM of (i) the difference
          between (x) the Revised Individual Total Billed Amount and (y) the Total Billed
          Amount (All Claims), PLUS (ii) the Total Billed Amount (Denied Claims Only).

       7. “Recognized Loss” means, for an individual Class Member, the greater of the Total
          Billed Amount (Denied Claims Only) or the Revised Individual Denied Claims
          Amount. This number is capped at $100,000.



                                                 1
                                                                                          6736072.1
       Case 3:15-cv-01319-JCH Document 203-9 Filed 02/15/19 Page 2 of 4




       8. “Total Class Denied Claims Amount” means the sum of the Recognized Losses less
          the sum of the Total Billed Amount (Denied Claims Only) for all of the Class
          Members who will receive the Minimum Amount.

       9. “Preliminary Individual Pro Rata Share” equals the Class Member’s Recognized Loss
          divided by the total that is the sum of the Recognized Losses.

       10. “Preliminary Individual Pro Rata Amount” equals the Class Member’s Preliminary
           Individual Pro Rata Share multiplied by the amount that is the Settlement Amount
           less the Legal Expenses and Incentive Award.

       11. “Pro Rata Threshold” equals the amount of the Recognized Loss below which a
           Class Member will receive the Minimum Amount. Plaintiff anticipates the Pro Rata
           Threshold will be in the range of $3,600.

       12. “Pro Rata Distributable Settlement Fund” means the portion of the Settlement Fund
           available for pro rata distributions to Class Members.

       13. “Legal Expenses” means attorneys’ fees and costs, including settlement-related costs,
           in the amount approved by the Court.

       14. “Settlement Amount” means $6,200,000.

       15. “Minimum Amount” means approximately $1,500.

       16. “Incentive Award” means the incentive award to the Named Plaintiff in the amount
           approved by the Court.

C. For each Class Member, included with the Notice of Proposed Class Action Settlement will
   be a sheet that states, for that particular Class Member, the Total Billed Amount (All Claims)
   and the Total Billed Amount (Denied Claims Only) as reflected in the Aetna Claim Data.

D. A Class Member who thinks that he or she paid more for TMS during the Class Period than
   the Total Billed Amount (All Claims) may submit evidence showing the total amount of
   billed charges he or she paid for TMS during the Class Period.

      NOTE: The deadline for the Settlement Administrator to receive records from Class
      Members concerning their Revised Total Individual Billed Amount is __________.

      NOTE: To allow efficient, cost-effective administration of the Settlement and thereby
      maximize the distribution to Class Members, a Class Member must submit evidence
      showing all paid amounts for TMS during the Class Period, not simply charges he or she
      believes to be missing from the Aetna Claim Data. The Settlement Administrator will not
      add an amount paid for TMS submitted in documentation by a Class Member to the Total
      Billed Amount (All Claims) in the Aetna Claim Data; the Settlement Administrator will
      only substitute the total submitted by a Class Member if the evidence submitted shows
      that the paid total is greater than the Total Billed Amount (All Claims).



                                                2
                                                                                           6736072.1
        Case 3:15-cv-01319-JCH Document 203-9 Filed 02/15/19 Page 3 of 4




      Example: If the Aetna Claim Data show that a Class Member has Total Billed Amount
      (All Claims) equal to $10,000 that were all denied, that person’s Recognized Loss will be
      $10,000. But if that Class Member submits documentation showing that he paid $12,000
      for TMS, the Recognized Loss will be $12,000: $2,000 ($12,000-$10,000) plus $10,000
      (the total of denied claims in the Aetna Claim Data). If the Class Member’s documentation
      shows anything less than $10,000 in paid amounts for TMS, then because the Aetna Claim
      Data show a higher amount in billed charges, the Recognized Loss will be $10,000.

E. Class Members will receive the greater of (i) a pro rata share of the Distributable Settlement
   Fund based on their Recognized Loss, and (ii) the Minimum Amount.

F. Determination of Pro Rata Payments

       1. To determine the Pro Rata Distributable Settlement Fund:

                 a. Subtract from the Settlement Amount the Legal Expenses and the Incentive
                    Award, as approved by the Court;

                 b. Determine the number of Class Members with a Preliminary Individual Pro
                    Rata Amount below the Pro Rata Threshold. This is the number of people
                    who get the Minimum Amount (each a “Minimum Amount Recipient”).

                 c. Multiply the number in paragraph F.1.b. by the Minimum Amount.

                 d. Subtract the dollar amount from paragraphs F.1.c from the dollar amount in
                    paragraph F.1.a. This number equals the Pro Rata Distributable Settlement
                    Fund.

       2. To determine the pro rata share of each Class Member who will receive a pro rata
          share of the Pro Rata Distributable Settlement Fund, divide each Class Member’s
          Recognized Loss by the Total Class Denied Claims Amount (the “Pro Rata Share”).

       3. Multiply the Class Member’s Pro Rata Share by the Pro Rata Distributable Settlement
          Fund (each a “Pro Rata Payment”).

G. Payment

       1. Within __ days after the date of the order granting final approval, the Settlement
          Administrator shall issue a check (a “Settlement Check”) as follows:

               a. To each Class Member who is not a Minimum Amount Recipient: the Pro
                  Rata Payment;

               b. To each Minimum Amount Recipient: the Minimum Amount.

       2. Each Settlement Check issued pursuant to this Settlement shall be void if not
          negotiated within one hundred and twenty (120) calendar days after its date of issue
          (“Void Date”), and shall contain a legend to such effect. Settlement Checks that are


                                                3
                                                                                           6736072.1
       Case 3:15-cv-01319-JCH Document 203-9 Filed 02/15/19 Page 4 of 4




          not negotiated by the Void Date shall not be reissued unless otherwise directed by
          Class Counsel or ordered by the Court, but this Settlement shall in all other respects
          be fully enforceable against the Class Member who was the payee of a Settlement
          Check not negotiated.

       3. All payments that are unclaimed by Class Members, including all returned Settlement
          Checks, all undeliverable Settlement Checks, and all Settlement Checks not cashed
          by the Void Date shall revert to the Distributable Settlement Fund. Class Counsel in
          consultation with the Settlement Administrator shall then determine whether
          additional pro rata distributions to Class Members who received a Pro Rata Payment,
          after the deduction of any additional fees and expenses incurred in administering the
          funds including for such re-distributions, would be cost-effective. If Class Counsel in
          consultation with the Settlement Administrator determines that additional pro rata
          distributions to Class Members who received a Pro Rata Payment would not be cost-
          effective, all fund remaining in the Distributable Settlement Fund shall be distributed
          as provided in paragraph G.4., below.

       4. All payments that are unclaimed by Class Members, including all returned Settlement
          Checks, all undeliverable Settlement Checks, and all Settlement Checks not cashed
          by the Void Date not redistributed according to paragraph G.3., shall constitute a cy
          pres fund. The cy pres fund shall be donated, with the approval of the Court, to
          _____________________________.

       5. Within 150 days after the last Settlement Check is mailed to a Class Member pursuant
          to paragraphs G.1. and G.3. (if applicable), the Settlement Administrator shall issue a
          check payable to the cy pres recipient, and send such check to Class Counsel who
          shall deliver it to the cy pres recipient and provide proof of such delivery to Aetna.

H. The Settlement Administrator may exercise reasonable judgment to resolve questions
   concerning the allocation of the Settlement Fund. The Settlement Administrator may consult
   with Class Counsel concerning this Plan of Allocation to address such questions as they
   arise.




                                               4
                                                                                            6736072.1
